DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 02/16/2021.
Claims 1-19 have been amended 
Claims 1-19 are currently pending and have been examined.

Response to Arguments
Regarding Applicant’s 101 arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s Step 2A prong 1 arguments. 
Applicant’s amendments regarding certain methods or organizing human activity: fundamental economic practice have not overcome the rejection.  Although as argued “Claims 1 and 19 have been amended to recite a method of determining more accurate parametric data and then using the accurate parametric data to payout a contract.” The contrast still represent certain methods of organizing human activity, as fundamental economic practice and insurance.  
The amendment to overcome the metal process does overcome the mental process. 
However, the certain method or organizing human activity is still present.  

Regarding applicant’s step 2A prong 2 arguments

Applicant argues that the claims have been amended to “recite features related to improving an accuracy of parametric data and using the more accurate parametric data to cause a payout.” In addition, that “these additional features provide an improvement to another technology or technical field, in particular the technical field of payment processing.”  

Examiner respectfully disagrees, the amended claims have further clarified elements that are considered abstract and therefore cannot integrate the abstract idea.  

Furthermore applicant argued that the improvement relate to improving the technology of payment processing, which itself is abstract as it falls into fundamental economic practice which is a certain method of organizing human activity.   

Therefore the applicant’s arguments regarding step 2A prong 2 in unpersuasive.  

Regarding applicant’s arguments regarding Step 2B.  

Applicant argues that the additional elements are not well known routine or conventional.  Applicant further argues that the claim amendments are directed towards improving an accuracy of parametric data by using multiple parametric data types.  Applicant continues by arguing that the transferring money from one account to another is not merely transmitting or receiving information.

Examiner respectfully disagrees.  

First examiner wants to clarify what elements are considered additional and what is considered abstract.  To start abstract elements are not able to provide significantly more themselves, and the significantly more must be provided by additional elements.  As shown below examiner Bolds the abstract elements, which include the elements regarding establishing the trigger conditions, determining whether the trigger conditions are meet, determine the payout amount and transmitting whether the payout is to be triggered.   

The additional elements include receiving sensor information, sorting said sensor information, there is a measuring and converting element that amounts to receiving information/data gathering and converting data into an electronic format, then then transmitting, receiving and storing further information.  All of the additional elements represent well-known, routine and conventional.  

The receiving and transmitting elements are well-known, routine and conventional as discussed in MPEP 21006.05 (d) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information 
The storing steps are well-known, routine and conventional as discussed in MPEP 21006.05 (d) “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”
The measuring is a data gathering step and is insignificant extra solution activity as discussed in MPEP 2106.05(g) “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.”
The conversion of electrical signals to digital data is, covered as ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Therefore, there is no additional elements that provide significantly more.  
Furthermore, applicant’s argument that transferring money from one account to another is not merely transmitting or receiving information.  The elements regarding the payout are considered abstract and cannot provide significantly more.  
Therefore applicant’s argument s regarding 35 U.S.C. 101 is unpersuasive.  

Applicant’s arguments, regarding the 103 rejection  have been fully considered and are persuasive.  The 103 rejection for claims 1-19 has been withdrawn. 


Claim Objections
Claim 1 is objected to because of the following informalities:  Amended claim 1 in line 13 reads “comparing, using a computer using a computer…”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 19 as the claim that represents the claimed invention for analysis and is similar to method Claim 1.  Claim 19 recites the limitations of:
>>A method for collecting and managing multi-trigger parametric data, the method comprising:
Establishing, at one or more data server, a first trigger condition based on comparing  first parametric data to a first set of input values;
establishing, at the one or more data server, a second trigger condition based on comparing second parametric data to a second set of input values  wherein the second parametric data is a different parametric data type than the first parametric data;
receiving, at the one or more data servers, the first parametric data, wherein the first parametric data includes at least one of:
a storm track including position data, time data and wind speed data;
a calculated wind field for a geographic region; or
a tide level for a geographic location;
storing, on the one or more data server, the received first parametric data;
measuring, at a remote station, the second parametric data, wherein the second parametric data includes respective direct wind speeds measured at one or more geographic location, and producing respective wind speed signals indicative of the respective direct wind speeds at each respective one or more geographic location, wherein the respective wind speed signals are one of electric signals and electronic signals;

transmitting, at the remote station, the respective direct wind speed data at each of the respective one or more geographic location as digital data onto an external communications network;
receiving, at the one or more data server, the second parametric data including the respective direct wind speed data as digital data for each of the respective one or more geographic location from the external communication network;
storing, on the one or more data server, the received second parametric data including the respective direct wind speed data for each of the respective one or more geographic location;
determining, at the one or more data server, the first parametric data meets the first trigger condition;
determining, at the one or more data server, the second parametric data meets the second trigger condition; and
determining, at the one or more data server, a more accurate condition between the first trigger condition and the second trigger condition; 
determining, at the one or more data server a payout amount based on the more accurate condition;
in response to determining the payout amount, transmitting an indication to the payout server on the external communications network that causes payout of a contract at the payout amount;
in response to determining that none of the first or second trigger conditions are met, transmitting, at the one or more data server, an indication that no payout is triggered to the payout server on the external communications network.<<
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, specifically payout (Claim 19), insurance (Claim 1), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1 and 19 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the one or more data server, and communication network. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the 

Furthermore, steps of “receiving, at the one or more data servers, the first parametric data, wherein the first parametric data includes at least one of: a storm track including position data, time data and wind speed data; a calculated wind field for a geographic region; or a tide level for a geographic location; storing, on the one or more data server, the received first parametric data; measuring, at a remote station, the second parametric data, wherein the second parametric data includes respective direct wind speeds measured at one or more geographic location, and producing respective wind speed signals indicative of the respective direct wind speeds at each respective one or more geographic location, wherein the respective wind speed signals are one of electric signals and electronic signals; converting, at the remote station, the one of the electric signals and electronic signals of the respective wind speed signals into respective direct wind speed data at each of the respective one or more geographic location, wherein the respective direct wind speed data is digital data; transmitting, at the remote station, the respective direct wind speed data at each of the respective one or more geographic location as digital data onto an external communications network; receiving, at the one or more data server, the second parametric data including the respective direct wind speed data as digital data for each of the respective one or more geographic location from the external communication network; storing, on the one or more data server, the received second parametric data including the respective direct wind speed data for each of the respective one or more geographic location;  Accordingly, these additional elements, when considered (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0077] – [0086] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving, transmitting, repetitive calculations, and storing are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-18 further define the abstract idea that is present in their respective independent claims 1, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are directed to an abstract idea.  Thus, the claims 1-19 are not patent-eligible.



Prior Art Rejection 
After Further search and consideration to prior art rejection is withdrawn 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693